COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-13-00016-CV


In the Matter of R.R.S.                §    From the Probate Court

                                       §    of Denton County (MH-2012-561,
                                            MH-2012-561-01)

                                       §    February 14, 2013

                                       §    Per Curiam




                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.

                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00016-CV


IN THE MATTER OF R.R.S.




                                    ----------

            FROM THE PROBATE COURT OF DENTON COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      On January 11, 2013, Appellant filed a notice of appeal, attempting to

appeal an order that was signed on December 20, 2012. Because the order

being appealed is an order requiring court-ordered mental health services, the

notice of appeal was required to be filed within ten days from the day the order

was signed. See Tex. Health & Safety Code Ann. § 574.070(a), (b) (West 2010).

The notice of appeal was therefore due December 31, 2012. See id.

      1
      See Tex. R. App. P. 47.4.


                                        2
      On January 14, 2013, we sent Appellant a letter notifying him of our

concern that we lacked jurisdiction over this case because the notice of appeal

was not timely filed. We stated that unless Appellant or any party desiring to

continue the appeal filed with this court, on or before January 24, 2013, a

response showing grounds for continuing the appeal, the appeal could be

dismissed for want of jurisdiction. Having received no response, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3, 43.2(f).




                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: February 14, 2013




                                         3